Citation Nr: 0842922	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  08-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of left knee 
dislocation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Ft. 
Harrison, Montana.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

Residuals of left knee dislocation are attributable to 
service.  


CONCLUSION OF LAW

Residuals of left knee dislocation were incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Factual Background

Service medical records show that dislocation of the left 
knee, reduced dislocation by traction, was noted in February 
1963.  A scar was noted on the veteran's left knee in 
November 1964.  At that time, the lower extremities were 
reported normal.  

A June 2007 examination conducted by G.M.B. noted that the 
veteran had surgery in 1974 for a left kneecap dislocation 
that originally occurred while in service then occurred after 
discharge.  Left knee pain on and off for years was noted.  
It was noted that the veteran declined surgery for his left 
knee while in service and that he did pretty well after the 
injury until 1974 when he had another injury.  It was noted 
that the veteran had surgery for his knee at that time and 
has not had severe pain since then, nor any dislocations but 
he does get these problems from time to time.  Examination 
revealed that the veteran walked with a normal gait and 
alignment.  The left knee had full extension but lacked 10 
degrees of flexion compared to contra lateral side.  The left 
knee had some medial pain with varus at 0 degrees and valgus 
at 30 degrees.  An impression of left knee pain secondary to 
injury that originally occurred while in service, per 
history, was noted. 

The veteran was afforded a VA compensation and pension 
examination in October 2007.  During this examination, the 
veteran reported the he dislocated his left knee while 
climbing down a ladder on board a ship in service.  The 
veteran reported that he sought treatment at that time, and 
was given ibuprofen and an ACE wrap bandage.  The veteran 
further reported that while at work, after service, his knee 
was dislocated.  It was noted that the veteran underwent 
surgery in 1974 for bone chip removal and ligament damage 
repair.  Examination revealed there was a staple present in 
the tibial tubercle on the left side.  Mild degenerative 
spurring present along the medial joint lying on the left 
side and arising from the articular surface of the patella 
bilaterally was noted.  No acute fracture was identified and 
joint spaces appeared well maintained bilaterally.  An 
impression of prior surgery at the left tibial tubercle and 
minimal degenerative changes was noted.  The examiner noted 
that clinical evidence indicates a decreased range of motion 
with evidence of full strength and functioning of the knee.  
No evidence of painful motion, instability, crepitation, or 
surgical scar impeding on function of the knee was noted.  
There was also no objective indication of pain, fatigue, 
weakness, lack of endurance or incoordination.  It was noted 
that current radiology report noted degenerative changes that 
are equal bilaterally, and likely secondary to normal wear 
and tear on the body.  The examiner noted that there was 
evidence of treatment for dislocation of the knee in 1962 
with no evidence of further complaints or treatment for 
ongoing knee trouble until after a work related dislocation 
12 years later in 1974.  The examiner opined that the 
veteran's current left knee condition status post medial 
meniscus repair is less likely than not related to the 
dislocation that occurred while in service.  The examiner 
noted that his opinion was rendered after careful review of 
the claims file, previous and current radiology reports, and 
surgical report.  The examiner was an "APRN-BC."  

At his June 2008 hearing, the veteran testified that while 
working on a bridge in service, he came down a ladder, fell 
and injured his kneecap.  The veteran reported that his knee 
was wrapped up and he hobbled around on it for three weeks or 
so until it got better.  The veteran maintained that the 
injury got progressively worse after service and that the 
injury he sustained while working in 1974 was exactly the 
same as the injury he sustained in service.  The veteran 
reported that he sustained the knee injury in service and he 
agreed that he had intermittent work continuous 
manifestations since service and that the 1974 incident was a 
continuation of the same.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

The veteran is seeking service connection for residuals of a 
left knee dislocation.  The veteran has alleged that his 
disability is a consequence of service.  The Board must 
determine if the veteran's current left knee disability is 
related to service.  To that end, the Board notes that it is 
clear that the veteran was treated for a left knee 
dislocation while in service in 1962.  A June 2007 
examination conducted by G.M.B. noted that the veteran had 
surgery in 1974 for a left kneecap dislocation that 
originally occurred while in service then occurred after 
discharge.  Left knee pain on and off for years was noted at 
that time.  

In the October 2007 VA compensation and pension examination, 
the VA examiner noted that there was evidence of treatment 
for dislocation of the knee in 1962 with no evidence of 
further complaints or treatment for ongoing knee trouble 
until after a work related dislocation 12 years later in 
1974.  The VA examiner then opined that the veteran's current 
left knee condition status post medial meniscus repair is 
less likely than not related to the dislocation that occurred 
while in service.  However, at his June 2008 hearing, the 
veteran testified that his injury got progressively worse 
after service and that the injury he sustained while working 
in 1974 was exactly the same as the injury he sustained in 
service.  The veteran reported that he sustained the knee 
injury in service and he agreed that he had intermittent work 
continuous manifestations since service and that the 1974 
incident was a continuation of the same.  

In light of the service medical records, post service medical 
records and the veteran's testimony of continuity, the Board 
finds that it is more likely than not that the veteran's 
current disability is due to the in-service manifestations.  
The Board recognizes that the VA examiner opined that the 
veteran's current left knee condition status post medial 
meniscus repair is less likely than not related to the 
dislocation that occurred while in service.  However, the VA 
examiner noted that there was no evidence of further 
complaints or treatment for ongoing knee trouble until the 
veteran was involved in a work related dislocation 12 years 
after service.  However, the Board notes that the veteran has 
presented credible testimony that his injury got 
progressively worse after service and that the injury he 
sustained while working in 1974 was exactly the same as the 
injury he sustained in service.  We find it more likely than 
not that the in service manifestations are related to the 
current manifestations.  In reaching this determination, the 
Board notes that the private examination was more thorough 
and performed by a medical doctor rather than an "APRN-BC."  
The VA examiner also references a surgical report, which is 
not on file.  The VA examiner also reports that there had 
been a medical meniscus repair, which appears to be 
incorrect.  In sum, the Board finds that the VA opinion is 
based upon an incorrect factual predicate and prepared by a 
less qualified person.  Accordingly, service connection is 
granted.  


ORDER

Service connection for residuals of left knee dislocation is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


